Citation Nr: 0110451	
Decision Date: 04/10/01    Archive Date: 04/17/01

DOCKET NO.  99-18-288A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased (compensable) rating for service-
connected filariasis. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran had active military service from February 1942 to 
February 1946.

The issue now on appeal to the Board of Veterans' Appeals 
(Board) arises from an April 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which denied the benefit sought on 
appeal.  The veteran timely perfected an appeal on this 
issue.


REMAND

The veteran contends that his service-connected filariasis 
should be rated more than zero percent disabling, as the 
symptoms and manifestations of the disability, such as 
swelling of the lower extremities, have increased in 
severity.

The Board notes that there has been a significant change in 
the law during the pendency of the appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA).  Among other things, this law defines VA's 
duty to assist a claimant in obtaining evidence to necessary 
to substantiate the claim.  These changes are applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Diagnostic Code 6305 provides for an award of a total (100 
percent) schedular rating during the time that filariasis is 
an active disease.  Thereafter, residuals are to be rated 
under the appropriate system, such as epididymitis or 
lymphangitis.

As pertinent here, the findings of the current reports of 
examination of record contain insufficient findings to 
ascertain the level of the veteran's service-connected 
anxiety disorder under the former or revised criteria.  
Specifically, the examiner who conducted the latest 
examination of record in January 1998 stated that he could 
not confirm the presence or absence of filariasis at that 
time.  A December 1999 progress note provided a diagnosis of 
filariasis with minimal edema.  The veteran should be 
scheduled for another examination to resolve the question of 
the severity of the service-connected condition.  The veteran 
is hereby advised that failure to report to any such 
scheduled examination, without good cause, may well result in 
a denial of the claim.  See 38 C.F.R. § 3.655 (2000).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.

Prior to arranging for the veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding pertinent medical records, 
particularly to include any records from VA facilities.  The 
Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Specifically, the RO attempted to 
obtain medical records from the VA medical centers (VAMC's) 
in Altoona and Pittsburgh, Pennsylvania.  The veteran asserts 
that there are more medical records pertaining to his 
service-connected filariasis that are not of record.  The 
VAMC's noted treatment for unrelated conditions, such as a 
lung condition, but did not find additional treatment records 
pertaining to the service-connected condition besides the few 
records already in the claims file.  The veteran should be 
provided another opportunity to provide the dates and 
locations of any treatment for his service connected 
condition not currently of record.  

Accordingly, this claim is hereby REMANDED for the following 
actions:

1.  The RO should undertake all necessary 
action to obtain and associate with the 
veteran's claims file all outstanding, 
pertinent medical records from all VA 
facilities, as well as from any other 
source or facility identified by the 
veteran.  If any of the requested records 
are unavailable, or the search for any 
such records otherwise yields negative 
results, such should clearly be 
documented in the claims file, and the 
veteran and his representative so 
notified.  The veteran is free, of 
course, to submit any medical or other 
relevant evidence in his possession, and 
the RO should afford him the opportunity 
to do so before arranging for him to 
undergo further examination.

2.  The veteran should be afforded a VA 
examination by an appropriate specialist 
to determine the nature and severity of 
his service-connected filariasis.  It is 
imperative that the entire claims file, 
to include a complete copy of this 
REMAND, be provided to, and reviewed by, 
the VA examiner who is designated to 
examine the veteran.  The examiner should 
be requested to comment on the presence 
of filariasis, and if filariasis is 
found, the examiner should document any 
residuals, such as epididymitis or 
lymphangitis.  Any further indicated 
tests and studies should be accomplished.  
Any opinions expressed as to the presence 
or severity of filariasis must be 
accompanied by the complete rationale for 
each opinion expressed and conclusion 
reached, set forth in a typewritten 
report.

3.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

5.  After completion of all requested 
development, and any other development 
deemed warranted by the record, the RO 
should review the veteran's claim for a 
higher evaluation for filariasis in light 
of all pertinent evidence of record, and 
all pertinent legal authority, to 
specifically include that cited to 
herein.  The RO should provide clear 
reasons and bases for its determination, 
and address all matters raised in this 
REMAND.  

6.  If the claim remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and afforded an opportunity to 
respond before the case is returned to 
the Board for further appellate review.

The purpose of this REMAND is to accomplish additional 
development and to ensure that all due process requirements 
are met.  The Board does not intimate any opinion, either 
favorable or unfavorable, as to any ultimate outcome 
warranted.  The appellant need take no further action until 
so advised by the RO.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


